Case: 10-50404     Document: 00511611521         Page: 1     Date Filed: 09/23/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 23, 2011
                                     No. 10-50404
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MARYAM GHARBI,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 1:04-CR-180-13


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Maryam Gharbi was convicted of conspiring to making a false statement
to the Department of Housing and Urban Development. She was sentenced to
probation and ordered to make restitution in the amount of $84,914, jointly and
severally with several codefendants. Pursuant to the Federal Debt Collection
Procedures Act, 28 U.S.C. § 3001 et seq., the Government subsequently
instituted garnishment proceedings on the sale of real property in which Gharbi



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-50404      Document: 00511611521   Page: 2   Date Filed: 09/23/2011

                                  No. 10-50404

had an interest to collect an outstanding balance of $62,866.70 on the restitution
Gharbi owed.
      Now, Gharbi appeals the district court’s denial of her “Request for
Hearing, Claim for Exemptions, and/or Request for Transfer” and that court’s
Disposition Order in the garnishment proceeding. Gharbi has not briefed the
district court’s denial of her “Request for Hearing, Claim for Exemptions, and/or
Request for Transfer.” While pro se briefs are afforded liberal construction, even
pro se litigants must brief arguments to preserve them. Yohey v. Collins, 985
F.2d 222, 224-25 (5th Cir. 1993). Accordingly, any arguments relative to the
district court’s denial of that motion are deemed abandoned. See Brinkmann v.
Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Gharbi’s remaining argument, complaining about the unfairness of the
Disposition Order, lacks any legal basis. The Government was entitled to a writ
of garnishment on the sale of real property in which she had an interest to
enforce the order of restitution as to the outstanding balance that Gharbi owed.
See 18 U.S.C. §§ 3613(f), 3664(m)(1)(A); United States v. DeCay, 620 F.3d 534,
539 (5th Cir. 2010).
      AFFIRMED.




                                        2